        Case 2:20-cv-02919-SM-MBN Document 15 Filed 01/04/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    ROLAND CUTRER, JR.,                                           CIVIL ACTION
        Plaintiff

    VERSUS                                                        NO. 20-2919

    STATE FARM MUTUAL AUTOMOBILE                                  SECTION: “E”
    INSURANCE COMPANY,
        Defendant



                               ORDER AND REASONS

        Before the Court is a Motion to Remand filed by Plaintiff Roland Cutrer, Jr.1

Defendant State Farm Mutual Automobile Insurance Company opposes this motion.2 For

the reasons that follow, Plaintiff’s Motion to Remand is GRANTED.

                                    BACKGROUND

        As set forth in Plaintiff’s petition, on January 24, 2018, a vehicle owned by

Christopher Beegle and operated by Jenna Knoblach struck the left rear quarter panel of

a vehicle owned and operated by Plaintiff.3 Plaintiff suffered injuries as a result of the

accident.4 On January 8, 2020, Plaintiff brought this action against Defendant, in its

capacity as his alleged uninsured/underinsured motorist carrier, in the 34th Judicial

District Court for the Parish of St. Bernard, State of Louisiana.5 According to Plaintiff’s

petition, Plaintiff seeks to recover for his medical expenses, pain and suffering, mental

anguish, inconvenience and aggravation, expert fees, penalties and attorneys’ fees, plus

interest.6 Plaintiff did not request a jury and did not state whether the amount in


1 R. Doc. 12.
2 R. Doc. 14.
3 R. Doc. 1-2.
4 Id.
5 Id.
6 Id.

                                             1
        Case 2:20-cv-02919-SM-MBN Document 15 Filed 01/04/21 Page 2 of 6




controversy exceeded $75,000.7 State Farm was served with Plaintiff’s petition on

January 28, 2020.8 State Farm removed this action to federal court on October 26, 2020

based on diversity jurisdiction.9

         Plaintiff moves to remand because State Farm’s removal was filed more than thirty

days after State Farm ascertained the case was removable based on the amount in

controversy. According to the Plaintiff, State Farm had the following knowledge prior to

the time suit was filed in state court:

         On January 29, 2019, plaintiff provided defendant with his
         medical records and medical bills totaling $46,577.65. Exhibit
         C (for brevity, only portions of the medical records are attached,
         evidencing that plaintiff had undergone numerous injections and
         several ESIs). Included in the records provided to State Farm was
         Mr. Cutrer’s MRI of his lumbar spine taken on March 5, 2018,
         which revealed disk herniations/prolapses at L3-4, L4-5 and L5-
         S1. Exhibit D. Mr. Cutrer had no prior injuries or problems with
         his lower back before the January 24, 2018 accident. In his letter
         dated January 29, 2019, plaintiff requested a tender in good faith
         of at least $125,000.00, stating that he believed his damages
         exceed his limits of $250,000.00. Exhibit A.

         On March 6, 2019, State Farm replied that it would like to offer
         $71,577.65 to resolve plaintiff’s UM claim. Exhibit E. On
         March 11, 2019, plaintiff responded that he is still treating for
         his back and thus, not in a position to resolve the matter at this
         time for less than policy limits. Plaintiff also requested an
         unconditional tender of the undisputed amount. Exhibit F. State
         Farm then made an UM tender, but only for $71,577.65. Exhibit
         G.

         On November 1, 2019, plaintiff provided State Farm UM with
         additional medical records revealing left radiofrequency ablation
         and ESIs undergone since the March 11, 2019 tender. Exhibit H.

7 Id.
8 R. Doc. 6-1 at 1.
9 R. Doc. 1.

                                             2
          Case 2:20-cv-02919-SM-MBN Document 15 Filed 01/04/21 Page 3 of 6




           Additional medical bills totaling $8,761.00 were also provided.
           Exhibit I. On November 25, 2019, State Farm issued a second
           UM tender in the amount of $10,000.00. Exhibit J.

           On December 11, 2019, plaintiff sent a letter to State Farm
           stating that the tender was woefully inadequate and barely
           covers the cost of treatment for the past year, much less any
           monies for pain and suffering. Exhibit K. On January 8, 2020,
           plaintiff proceeded to file suit against State Farm as his UM
           carrier.

           On January 10, 2020, plaintiff provided State Farm with
           additional medical records evidencing a left lumbar
           radiofrequency ablation and right radiofrequency ablation.
           Plaintiff also provided additional medical bills totaling
           $4,292.00. Plaintiff again requested State Farm to tender the
           remaining of the policy limits of $250,000.00. Exhibit L. On
           January 28, 2020, State Farm UM issued a third UM tender in
           the amount of $10,000.00. Exhibit M.

           On March 19, 2020, plaintiff provided defendant with updated
           medical records of additional ESIs and radial frequency ablation,
           and additional medical bills totaling $58,611.63. Exhibit N.
           Again, plaintiff requested the remainder of the policy limits
           of $250,000.00, as plaintiff continues to treat.

           As of March 19, 2020, plaintiff had provided defendant with
           $118,242.28 in medical bills, along with the records, related to
           the accident sued upon. However, defendant had only tendered a
           total of $91,577.65 under the UM policy and $5,000.00 under
           med pay, for a total of $96,577.65. That is $21,664.63 less than
           the bills submitted and does not include anything for pain and
           suffering and future medical cost. It was crystal clear at this
           time that the amount in controversy was over $75,000.00. When
           you subtract the outstanding bills of $21,664.63 from
           $75,000.00, that leaves only $53,335.37, which is obviously not
           enough to compensate plaintiff for his pain, suffering and future
           medical expenses, when his current medical bills are over
           $100,000.00.10

10   R. Doc. 12-1 at 2-5. References are to exhibits attached to R. Doc. 12.
                                                         3
       Case 2:20-cv-02919-SM-MBN Document 15 Filed 01/04/21 Page 4 of 6




All of the information described above was provided to State Farm before the Plaintiff

filed suit in state court on January 8, 2020.

        Plaintiff points to the following information conveyed to State Farm on May 14,

2020, after the suit was filed:

        If that wasn’t enough to put defendant on notice that the amount in
        controversy was over $75,000.00, on May 14, 2020, plaintiff
        provided defendant with a progress report prepared by plaintiff’s
        treating physician Dr. Thomas Myers. Exhibit O. Dr. Myers outlines
        the future medical treatment that plaintiff will require and the cost
        of the treatments. Over the next five years, plaintiff’s future medical
        cost for just the RFAs, ESIs, and office visits is $41,300.00. That does
        not include MRIs or physical therapy.11

        Plaintiff argues State Farm’s removal was untimely because it was facially apparent

by no later than May 14, 2020 that the action was removable.”12 State Farm argues it did

not become facially apparent the amount in controversy exceeds $75,000 until Plaintiff’s

deposition on September 20, 2020, and it timely removed the lawsuit within thirty days

of this date.13

                                      LAW AND ANALYSIS

        Federal district courts have subject matter jurisdiction under 28 U.S.C. § 1332

when diversity of citizenship exists and “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs.”14 A party may remove an action from

state court to federal court if the action is one over which the federal court possesses

subject matter jurisdiction.15 As applicable to cases alleging federal subject matter

jurisdiction under § 1332, 28 U.S.C. § 1446(b) requires defendants remove such cases




11 Id. at 5. Dr. Myers’ progress report is R. Doc. 12-16.
12 Id.
13 R. Doc. 14 at 3.
14 28 U.S.C. § 1332.
15 Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citation omitted).

                                                    4
        Case 2:20-cv-02919-SM-MBN Document 15 Filed 01/04/21 Page 5 of 6




within thirty days after the receipt by the defendant of a copy of the initial pleading from

which it is “unequivocally clear and certain” that diversity of citizenship exists and the

amount in controversy requirement is satisfied.16 If it is not “unequivocally clear and

certain” from the initial pleading that diversity of citizenship exists or the amount in

controversy requirement is satisfied, the defendant may file a notice of removal within

thirty days after receipt by the defendant of a copy of “an amended pleading, motion,

order or other paper” from which it may first be ascertained that diversity of citizenship

exists and the amount in controversy requirement is satisfied.17 If removal is untimely, a

case must be remanded to state court.18

        The medical records, bills, and demand letters provided before suit was filed on

January 8, 2020 did not trigger the thirty-day period for removal. In Chapman v.

Powermatic, Inc., the Fifth Circuit expressly rejected the contention that a pre-suit

demand letter can constitute “other paper” for purposes of § 1446(b), even if the pre-suit

demand letter estimates damages in excess of $75,000.19 The Fifth Circuit explained:

        The plain language of the second paragraph of § 1446(b) requires that if an “other
        paper” is to start the thirty-day time period, a defendant must receive the “other
        paper” after receiving the initial pleading.20

Neither was the thirty-day period triggered in this case upon Plaintiff’s filing his petition

in state court because it was not facially apparent from the petition that the amount in

controversy exceeded $75,000.21




16 28 U.S.C. § 1446(b); Bosky v. Kroger Texas, LP, 288 F.3d 208, 210 (5th Cir. 2002) (stating that the thirty
day time limit is triggered when the “pleading affirmatively reveals on its face that the plaintiff is seeking
damages in excess of the minimum jurisdictional amount of the federal court.”) (footnote omitted).
17 28 U.S.C. § 1446(b)(3).
18 Addo v. Globe Life and Accident Ins. Co., 230 F.3d 759, 760 (5th Cir. 2000).
19 Chapman v. Powermatic, Inc., 969 F.2d 160, 164 (5th Cir. 1992).
20 Id.
21 See Bosky, 288 F.3d at 210; see also R. Doc. 1-2.

                                                      5
        Case 2:20-cv-02919-SM-MBN Document 15 Filed 01/04/21 Page 6 of 6




         State Farm argues its receipt of Dr. Myers’ progress report on May 14, 2020,

outlining future medical treatments and costs, did not trigger the thirty-day period

because thereafter, on June 9, 2020, Plaintiff answered State Farm’s written discovery

requests and verified it was premature to determine whether the amount in controversy

exceeded $75,000 and clarified that he was not making a lost wage claim.22

         Dr. Myers’ progress report revealed the Plaintiff had participated in physical

therapy and undergone lumbar medial branch blocks, lumbar radiofrequency ablations,

and lumbar injections.23 Dr. Myers predicted Plaintiff would need follow up care,

including radiofrequency ablations, physical therapy, and steroid injections, with regular

MRI imaging, and possibly surgery.24 It was unequivocally clear and certain from Dr.

Myers’ progress report that the amount in controversy requirement was satisfied. Because

Defendant did not remove this action until October 26, 2020, more than six months after

the period for removal was triggered, State Farm did not timely remove this action.

                                     CONCLUSION

         Plaintiffs’ Motion to Remand25 is GRANTED. This case is remanded to the 34th

Judicial District Court for the Parish of St. Bernard, State of Louisiana.


         New Orleans, Louisiana, this 4th day of January, 2021.


                                           ________________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




22 R. Doc. 14 at 3.
23 R. Doc. 12-16.
24 Id.
25 R. Doc. 12.

                                             6
